UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7053



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


EVERETTE LAGRAND BYRD,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-98-998-6)


Submitted:   October 3, 2001                 Decided:   October 23, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Everette Lagrand Byrd, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Everette Lagrand Byrd seeks to appeal the district court’s

marginal order denying his motion to file a 28 U.S.C.A. § 2255

(West Supp. 2001) motion out of time.   We have reviewed the record

and the district court’s order and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We find it apparent that Byrd filed his § 2255 motion

beyond the one year limitations period and that he does not qualify

for equitable tolling.   See Harris v. Hutchinson, 209 F.3d 325,

328-31 (4th Cir. 2000) We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2